Citation Nr: 0431189	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1.	Entitlement to service connection for Alzheimer's 
dementia.

2.	Entitlement to service connection for residuals of 
measles.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 until January 1955.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision by the Cheyenne, Wyoming Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In his March 
2002 Notice of Disagreement (NOD), the veteran requested a 
hearing.  However, when the RO later attempted to contact the 
veteran, his wife indicated that a hearing was no longer 
feasible due to his severe dementia.  


FINDINGS OF FACT

1.  Alzheimer's dementia was not manifested in service or for 
many years thereafter and is not shown to be related to 
service or to any injury or disease therein.

2.  There is no medical evidence of record indicating that 
the veteran suffered from measles in service (or immediately 
thereafter) and no evidence that he now has any disability 
that is a residual of measles. 


CONCLUSIONS OF LAW

1.  Service connection for Alzheimer's dementia is not 
warranted.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Service connection for measles is not warranted.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.  
The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.   A letter from the 
RO in July 2001 (prior to the rating appealed) informed the 
veteran of his and VA's responsibilities in claims 
development and of the type of evidence needed to establish 
his claim.  The initial rating decision in March 2002 and a 
September 2003 statement of the case (SOC), notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  Also 
regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the July 2001 notice and an October 2001 notice asked him to 
submit any additional evidence that might support his claim.  
This was equivalent to advising him to submit everything he 
had pertinent to the claim.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the VA's duty to assist, the Board recognizes 
that as the veteran's service medical records were apparently 
destroyed by a fire at the National Personnel Records Center 
(NPRC), VA has a heightened "duty to assist."  The RO has met 
this duty by informing the veteran in the October 2001 letter 
of the alternative sources of evidence that could serve as a 
substitute for service medical records.  The veteran has not 
submitted or identified any alternative source information or 
any other additional medical evidence pertinent to his claim.   
The Board also notes that while the record reflects an award 
of Social Security Disability benefits for residuals of 
rotator cuff injuries and arthritis in 1991, the RO was not 
required to obtain further Social Security records because 
the award was not based on measles residuals or dementia.      

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 
38 C.F.R. § 3.159(c)(4).  Here, there is no competent 
(medical) evidence that the veteran suffered an injury or 
disease in service or that his current disability (dementia) 
is related to an event, disease, or injury in service.  
Hence, an examination is not necessary. 

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

As noted above, the veteran's service medical records were 
apparently destroyed by fire.  He was specifically advised he 
could provide/identify alternative sources of information 
such as "buddy statements", reports of postservice treatment, 
etc.  He has not identified any alternative sources or 
submitted any alternative information. 

In an October 1991 letter, Dr. W. indicated he considered the 
veteran totally disabled for employment purposes as a result 
of bilateral rotator cuff tears and degenerative 
osteoarthritis of the knees, ankles, hips and spine.  In a 
December 1991 ruling, the veteran was awarded Social Security 
Disability benefits as a result of his rotator cuff injuries 
and arthritis.

VA medical records from October 1998 to June 2001 show a 
diagnosis of Dementia, Alzheimer's type that had increased to 
a marked level of severity by April 2001.

In his June 2001 claim, the veteran indicated that he 
received treatment for measles in 1953 during basic training 
at Camp Polk, Louisiana.  He also indicated that Alzheimer's 
disease was first diagnosed by a Dr. T. in 1997, and this 
diagnosis was later confirmed by Dr. G. of the Sheridan 
Wyoming VA.  In his Request Pertaining to Military Records 
accompanying his claim, the veteran explained that he was 
requesting military records to determine whether measles he 
had during service may have been a cause of his current 
health problems.  

In his November 2002 notice of disagreement the veteran (with 
assistance from his wife) indicated that he contracted 
measles and became really sick in about April or May of 1953.  
In his September 2003 VA Form 9, the veteran (with assistance 
from his wife) reiterated that he received treatment for a 
very bad case of measles during basic training in 1953 and 
that he needed to see the reports from the treating physician 
and hospital.

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the question of service connection on 
the merits, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).

Here, the veteran contends that there is a connection between 
a bout of measles in service and his current dementia 
disability.  Initially, we note that the record contains no 
medical evidence that measles was manifested inservice and no 
medical evidence of a connection between the veteran's 
current dementia and measles or any other disease or injury 
in service.  As Alzheimer's dementia (and organic disease of 
the nervous system) was not manifested in the first 
postservice year, there is no basis for considering the 
presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The only evidence purporting to 
show a connection between service and current dementia, is 
found in the veteran's own statements.  Because he is a 
layperson, his statements are not competent evidence as to 
medical diagnosis or medical nexus.  The United States Court 
of Appeals for Veterans Claims has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without 
medical evidence present to show a connection between 
inservice disease and current disability, the veteran's 
claims for entitlement to service connection cannot be 
granted.  
 
In summary, there is no competent evidence of record to 
support that the veteran had a bout of measles in service.  
There is no competent evidence that there is a nexus between 
Alzheimer's dementia and measles.  There is no competent 
evidence that the veteran has any current disability that is 
a residual of measles.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.   


ORDER

Service connection for Alzheimer's dementia and for residuals 
of measles is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



